Citation Nr: 0829211	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  03-02 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for an anxiety disorder, to 
include post-traumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 

INTRODUCTION

The veteran served on active duty in the United States Army 
from December 1965 to September 1969.  Service in the 
Republic of Vietnam is indicated by the evidence of record. 

Procedural history 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California which denied service connection for 
PTSD.

In June 2005, the veteran testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired 
by the undersigned Veterans Law Judge.  A transcript of that 
hearing has been associated with the veteran's VA claims 
folder.

In a November 2005 decision, the Board denied the veteran's 
claim of entitlement to service connection for PTSD.  A 
motion for reconsideration of that decision was subsequently 
denied.  The veteran appealed the Board's denial of his 
service connection claim to the United States Court of 
Appeals for Veterans Claims (the Court).  

While the matter was pending before the Court, in March 2008, 
the veteran's attorney and a representative of VA's Office of 
General Counsel filed a Joint Motion for Remand.  In the 
Joint Motion, the parties indicated that a remand was 
necessary to verify the information the veteran submitted as 
valid combat stressors.  See March 2008 Joint Motion at page 
2.  This matter will be discussed in greater detail below.  

In a March 2008 Order, the Court vacated the Board's November 
2005 decision and remanded the matter for readjudication in 
light of the March 2008 Joint Motion.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

Issues not on appeal

In February 2007, the Board issued a decision which denied 
the veteran's clams of entitlement to service connection for 
peripheral neuropathy and a skin condition.  To the Board's 
knowledge, the veteran has not appealed that decision.  Those 
matters have therefore been resolved and will be discussed no 
further herein. 


REMAND

As alluded to above, the March 2008 Joint Motion indicated 
that the veteran had submitted enough information about his 
alleged combat exposure to warrant verification by the U.S. 
Army & Joint Services Records Research Center (JSRRC,   
formerly known as ESG).  See March 2008 Joint Motion at page 
2.  The parties specifically indicated that the veteran had 
identified his unit, the location where the alleged stressors 
occurred, the nature of these stressors, and the approximate 
dates of attacks, thereby making verification possible.  Id. 
at 3.  Furthermore, the Joint Motion stated that the Board 
failed to consider the veteran's in-service treatment for 
anxiety, or whether his military service aggravated this pre-
existing condition.  
Id. at 4-5. 

The Joint Motion noted that the veteran had provided enough 
information to refer two of his stressors to the U. S. Army & 
Joint Services Records Research Center (JSRRC).  With respect 
to the first stressor, the parties noted that the veteran had 
served with the 156th Signal Battalion, 196th Infantry Brigade 
from March 1968 to May 1968 and claimed to have been 
subjected to sniper fire and rocket attacks at LZ Center and 
Highway 1 sometime in late March or April of 1968.  In a 
footnote, the parties noted that LZ Center was "located east 
of 'Hiep Duc . . . 1 mile north of Vin Dong Hill' and was the 
landing zone associated with the American Division."  See 
March 2008 Joint Motion at page 3. 
With respect to the second stressor, the Joint Motion noted 
that the veteran stated that he was involved in a rocket 
attack at Camp Heron during the Tet Offensive wherein an MP 
bunker received a direct hit.  At this time the veteran was 
assigned to the 156th Signal Battalion, 196th Infantry 
Brigade.  See March 2008 Joint Motion at page 4.

Following the Board's November 2005 decision, the veteran 
submitted a statement directly to the Board wherein he 
provided a list of seven dates and locations to correspond to 
his previously submitted seven stressors.  However, the 
veteran's letter did not identify which date and location is 
associated with which stressor.  
The veteran has also submitted unit histories for the 15th 
Transportation Battalion; the 8th Engineer Battalion; the 2nd 
Battalion 12th Cavalry and Operational Reports which 
correspond with the dates he submitted following the Board's 
November 2005 decision.   These unit histories identify 
rocket attacks and potential stressors but do not indicate 
that the veteran's unit was present during these events. 

Accordingly, the case is REMANDED for the following action:

1.  VBA should contact the veteran and ask 
that he clarify when each of his stressors 
occurred.  The veteran should also be 
asked to provide any additional 
corroborating evidence he may have 
pertaining to the alleged stressors 
experienced during his military service.  
Any records or information so obtained 
should be associated with the veteran's VA 
claims folder.  

2.  VBA should then attempt to verify the 
veteran's claimed stressors through the 
U.S. Army & Joint Services Records 
Research Center (formerly known as ESG or 
USASCRUR) or other appropriate military 
authority.

3.  VBA should arrange for a physician 
with appropriate experience to review the 
veteran's VA claims folder and provide an 
opinion, with supporting rationale, as to 
whether the veteran's anxiety disorder was 
aggravated by his military service.  If 
the reviewing physician finds that 
examination of the veteran and/or 
diagnostic testing is necessary, such 
should be accomplished.  A report should 
be prepared and associated with the 
veteran's VA claims folder.

4.  After taking any further action it 
deems necessary, VBA should then 
readjudicate the veteran's claim for 
entitlement to service connection for 
PTSD.  If the benefits sought on appeal 
remain denied, VBA should provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

